Filed pursuant to Rule 424(b)(3) Relating to Registration Statement No. 333-156423 PROSPECTUS SUPPLEMENT (To Prospectus dated December 23, 2008) $575,000,000 FLOATING RATE NOTES DUE 2011 Guaranteed under the FDIC’s Temporary Liquidity Guarantee Program Interest on the floating rate notes due 2011, which we refer to as the “notes,” will be payable quarterly on each March 4, June 4, September 4 and December 4, and these quarterly interest payments began on March 4, 2009. The notes will mature on March 4, 2011. We may not redeem the notes offered hereby prior to the maturity date other than under the circumstances described in the next sentence. If we become obligated to pay additional amounts to non-U.S. investors due to changes in U.S. withholding tax requirements, we may redeem the notes before their maturity date at a price equal to 100% of the principal amount redeemed plus accrued interest to the redemption date. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States.The details of the FDIC Guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp.The expiration date of the FDIC’s Guarantee is the earlier of the maturity date of the debt or June 30, 2012. This prospectus supplement and the accompanying prospectus have been prepared, and may be used by Morgan Stanley & Co. Incorporated and other affiliates of ours, in connection with offers and sales of the notes in market-making transactions at negotiated prices related to prevailing market prices at the time of sale or otherwise. Morgan Stanley & Co. Incorporated and such other affiliates of ours may act as principal or agent in such transactions. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. April 8, 2009 TABLE OF CONTENTS Page Prospectus Supplement Summary of the Offering S-3 Description of Notes S-5 United States Federal Taxation S-11 ERISA S-11 Plan of Distribution S-13 Legal Matters S-13 Experts S-13 Prospectus Summary 1 Risk Factors 5 Where You Can Find More Information 7 Consolidated Ratios of Earnings to Fixed Charges and Earnings to Fixed Charges and Preferred Stock Dividends 9 Morgan Stanley 10 Use of Proceeds 11 Description of Debt Securities 11 Description of Units 37 Description of Warrants 42 Description of Purchase Contracts 45 Description of Capital Stock 46 Forms of Securities 56 Securities Offered on a Global Basis Through the Depositary 60 United States Federal Taxation 64 Plan of Distribution 68 Legal Matters 70 Experts 70 Benefit Plan Investor Considerations 71 You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus dated December 23, 2008.We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.Offers to sell are being made, and offers to buy are being sought, only with respect to the notes described in this prospectus supplement and the accompanying prospectus, and such offers to sell are being made, and such offers to buy are being sought, only in jurisdictions where offers and sales are permitted.In this prospectus supplement, the “Company,” “we,” “us,” and “our” refer to Morgan Stanley. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the notes in certain jurisdictions may be restricted by law.Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about and observe any restrictions relating to the offering of the notes and the distribution of this prospectus supplement and the accompanying prospectus outside the United States. References herein to “$” and “dollars” are to United States dollars. S-2 SUMMARY OF THE OFFERING The following summary describes the notes that we are offering to you in general terms only.You should read the summary together with the more detailed information that is contained in the rest of this prospectus supplement and in the accompanying prospectus. Issuer Morgan Stanley Guarantor Federal Deposit Insurance Corporation (the “FDIC”) FDIC Temporary Liquidity Guarantee Program The notes will have the benefit of the FDIC’s Guarantee under the Temporary Liquidity Guarantee Program, which we refer to as the “Program.”See “Description of Notes – FDIC Guarantee under the Temporary Liquidity Guarantee Program” of this Prospectus Supplement for more information. Aggregate Principal Amount $575,000,000 Maturity Date March 4, 2011 Floating Interest Rate Three month LIBOR plus 0.575% Interest Payment Dates Each March 4, June 4, September 4 and December 4 Payment of Additional Amounts We intend to pay principal and interest without deducting U.S. withholding taxes.If we are required to deduct U.S. withholding taxes from payment to non-U.S. investors, however, we will pay additional amounts on those payments, but only to the extent described below under “Description of Notes – Payment of Additional Amounts.”The staff of the FDIC has recently advised that in the FDIC’s view additional amounts would not have the benefit of the FDIC’s Guarantee under the Program. Tax Redemption We have the option to redeem the notes before they mature if we become obligated to pay additional amounts because of changes in U.S. withholding tax requirements as described below under “Description of Notes – Tax Redemption.” Form Fully-registered global notes in book-entry form Minimum Denominations $100,000 and integral multiples of $1,000 in excess thereof CUSIP Number 61757U AE0 ISIN US61757UAE01 Trustee for the Notes The Bank of New York Mellon Delivery and Clearance We have deposited the global notes representing the notes with The Depository Trust Company in New York.You may hold an interest in the global notes through The Depository Trust Company, Clearstream, Luxembourg or Euroclear Bank, as operator of the Euroclear System, directly as a participant of any S-3 such system or indirectly through organizations that are participants in such systems. How to Reach Us Our principal executive offices are located at 1585 Broadway, New York, New York 10036, telephone number (212) 761-4000. S-4 DESCRIPTION OF NOTES The following description of the particular terms of the floating rate notes due 2011, which we refer to as the “notes,” offered hereby supplements and, to the extent inconsistent, supersedes the description of the general terms and provisions of the debt securities set forth in the prospectus, to which description reference is hereby made.The notes are referred to in the prospectus as the “debt securities.”The following summary of the notes is qualified in its entirety by reference to the senior debt indenture referred to in the prospectus. General The notes will mature on March 4, 2011.The notes constitute a single series of securities under the senior debt indenture, constitute senior debt and rank on parity with all other senior indebtedness of Morgan Stanley and with all other unsecured and unsubordinated indebtedness of Morgan Stanley, subject to certain statutory exceptions in the event of liquidation upon insolvency.The notes are issued in fully-registered form only, in denominations of $100,000 and integral multiples of $1,000 in excess thereof. Principal of and interest on the notes will be payable, and the transfer of notes will be registrable, through the Depositary as described below.We may create and issue additional notes with the same terms as the notes offered hereby so that the additional notes will form a single series with the series of notes offered hereby. The notes are guaranteed under the FDIC Temporary Liquidity Guarantee Program and the FDIC has concluded that the guarantee is backed by the full faith and credit of the United States.See “—FDIC Guarantee under the Temporary Liquidity Guarantee Program” below. The notes will not be redeemed prior to the maturity date other than under the circumstances described below under “—Tax Redemption.”The senior debt indenture permits the defeasance of the notes upon the satisfaction of the conditions described in the accompanying prospectus under “Description of Debt Securities—Discharge, Defeasance and Covenant Defeasance.”The notes are subject to these defeasance provisions. As used herein, “business day” means any day, other than a Saturday or Sunday, that is neither a legal holiday nor a day on which banking institutions are authorized or required by law or regulation to close in The City of New York. The notes bear interest from December 4, 2008 at a rate per annum equal to LIBOR Reuters (as defined in the accompanying prospectus under “Description of Debt Securities—Base Rates”) plus 57.5 basis points, or 0.575%, calculated and reset as described below.Interest on the notes will be payable quarterly in arrears on March 4, June 4, September 4 and December 4 of each year to the person in whose name such notes are registered at the close of business on the 15th calendar day prior to the applicable interest payment date (whether or not a business day); provided that the interest payment due at maturity or on a redemption date will be payable to the person to whom principal is paid.Quarterly interest payments on the notes began on March 4, 2009.Each date on which interest on the notes is payable is referred to as a “floating interest payment date.” Interest on the notes will be computed based on an actual/360 day count basis.Interest payments for the notes will include accrued interest from and including the date of issue or from and including the last date in respect of which interest has been paid or duly provided for, as the case may be, to but excluding the floating interest payment date or maturity date or redemption date, as the case may be. If any floating interest payment date, other than the maturity date or the redemption date, falls on a day that is not a business day, the floating interest payment date will be the succeeding business day, except that if such business day is in the next succeeding calendar month, the floating interest payment date will be the immediately preceding business day.If the maturity date or the redemption date of the notes falls on a day that is not a business day, the payment of interest and principal will be made on the next succeeding business day, and no interest on such payment shall accrue for the period from and after the maturity date or redemption date. The rate of interest on the notes will be reset quarterly (the “floating interest reset period,” and the first day of each quarterly floating interest reset period will be a “floating interest reset date”).The floating interest reset dates for the notes will be March 4, June 4, September 4 and December 4 of each year. S-5 If any floating interest reset date falls on a day that is not a business day, such floating interest reset date will be postponed to the next succeeding business day, except that if such business day is in the next succeeding calendar month, such floating interest reset date will be the immediately preceding business day. The calculation agent for the notes is The Bank of New York Mellon, which we refer to as the “calculation agent.”Upon the request of the holder of any note, the calculation agent will provide the interest rate then in effect and, if determined, the interest rate that will become effective on the next floating interest reset date. The calculation agent will determine the floating interest rate for each floating interest reset period on the second London banking day preceding each floating interest reset date, which we refer to as the “floating interest determination dates,” by reference to LIBOR Reuters on such floating interest determination date.“London banking day” means any day on which dealings in deposits in U.S. dollars are transacted in the London interbank market. For purposes of LIBOR Reuters, the applicable index currency shall be U.S. dollars, the applicable index maturity shall be three months and the applicable Designated LIBOR Page shall be Reuters page LIBOR01. Accrued interest on the notes will be calculated by multiplying the principal amount of the notes by an accrued interest factor.The accrued interest factor will be computed by adding the interest factors calculated for each day in the period for which interest is being paid.The interest factor for each day is computed by dividing the interest rate applicable to that day by 360.The interest rate in effect on any floating interest reset date will be the applicable rate as reset on that date.The interest rate applicable to any other day is the interest rate from the immediately preceding floating interest reset date or if none, the initial floating interest rate.All percentages used in or resulting from any calculation of the rate of interest on a note will be rounded, if necessary, to the nearest one hundred-thousandth of a percentage point (with .000005% rounded up to .00001%), and all U.S. dollar amounts used in or resulting from these calculations will be rounded to the nearest cent (with one-half cent rounded upward). Payment of Additional Amounts We intend to make all payments on the notes without deducting U.S. withholding taxes. If we are required by law to do so on payments to non-U.S. investors, however, we will pay additional amounts on those payments to the extent described in this subsection.The staff of the FDIC has recently advised that in the FDIC’s view additional amounts would not have the benefit of the FDIC’s Guarantee under the FDIC’s Temporary Liquidity Guarantee Program. We will pay additional amounts on a note only if the beneficial owner of the note is a United States Alien. The term “United States Alien” means any person who, for United States federal income tax purposes, is: • a foreign corporation; • a nonresident alien individual; • a nonresident alien fiduciary of a foreign estate or trust; or • a foreign partnership one or more of the members of which is a foreign corporation, a nonresident alien individual or a nonresident alien fiduciary of a foreign estate or trust. If the beneficial owner of a note is a United States Alien, we will pay additional amounts as may be necessary in order that every net payment of the principal of and interest on that note will not be less than the amount provided for in that note to be then due and payable under the notes. By net payment, we mean the amount we or our paying agent pays after deducting or withholding for or on account of any present or future tax, assessment or governmental charge imposed with respect to that payment by the United States or any political subdivision or taxing authority thereof or therein. Our obligation to pay additional amounts is subject to several important exceptions.
